Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.
 
Currently, claims 3, 5-6, 8-13, 15, 17-41 are pending in the instant application.  Claims 1-2, 4, 7, 14 and 16 have been canceled, claim 41 have been added and claims 10-12, 18-20, 29-31, and 35-37 have been withdrawn.  This action is written in response to applicant’s correspondence submitted 10/20/21. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final
Claims 3, 5-6, 8-9, 13, 15, 17, 21-28, 32-34, 38-41 are under examination.  

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 3, 5-6, 8-9, 13, 15, 17, 21-28, 32-34, 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that includes a mental process.  This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea are not significantly more.  This rejection was previously presented and rewritten to address the amendment to the claims. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 3 and 24, the claims are drawn to methods for treating a patient whom a platinum-based cancer therapeutic agent has been administered(claim 3) and to whom a platinum based cancer therapeutic agent has not been administered (claim 24) by measuring the amount of ERCC1 isoform 3 mRNA in a sample obtained from the patient, comparing the measured amount to a predetermined value, and administer the platinum-based cancer therapeutic agent to the patient provided the measured amount is determined not to be above the predetermined value and adjusting the patients future therapy to a treatment that does not include administer platinum based cancer therapeutic agent when above the predetermined value (claim 3)or  treating the patient with a therapy that does not include administering the platinum based cancer therapeutic agent when the measured amount is determined to be above a predetermined value (claim 24). The claims recite the abstract idea of “comparing” the measured amount of ERCC1 isoform 3 to a predetermined value and treating with a therapy that is not platinum based cancer therapeutic when the measured amount is above the predetermined value (claim 24) and adjusting the patient further therapy when the measured amount is determined in the comparing step to be above the predetermined value (claim 3).   Neither the specification nor claims set forth limiting definitions for comparing and this have been given their broadest reasonable interpretation as including a step that can be accomplished mentally by critical thinking process wherein one mentally compares the expression level of ERCC1 isoform 3 in a sample to a predetermined level and identifying a subject as having or not having resistance against a therapeutic agent.  The step of adjusting the patients future therapy to a treatment that does not include administering in claim 3 encompasses a mental process as this step can include merely to verbal or written guidance on the next step without administering any therapy and encompasses watch and watch treatment which are mental processes.  The broadest reasonable interpretation of step d) of claim 24, encompasses a mental process step of deciding to a therapy that includes watch and wait and does not require administration of any therapeutic to the subject.
	These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exception in manner that imposes a meaningful limit on the judicial exception.  The recitation measuring an amount of ERCC1 isoform 3 mRNA in a liquid or tissue sample obtained from the patient is performed to gather data for the mental analysis step and while the preamble of claim 3 requires the subject has been treated with platinum based therapeutic this treatment is performed in order to gather data for the mental analysis step and is a necessary precursor for all uses of the recited exception and is therefore an extra-solution activity and does not integrate the judicial exception into a practical application.                
Besides the abstract comparing step, the dependent claims set forth steps of  lysing isolated circulating tumor cells and measuring ERCC1 isoform 3, measuring by RT-PCR, LCR, NASMA, hybridization and restriction enzyme fragments and analysis, comparing to another marker for cells of epithelial, mesenchymal, or stem cell phenotype, limiting the therapeutic agent and cancer type, limiting the sample type.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  None of these claims recite additional elements that integrate the abstract idea.
 Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
Obtaining a biological sample, including specific samples of circulating tumor cells in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.  Additional steps of performing specific assays for measuring mRNA are well-understood, routine, and conventional activities.  Additionally limitations of therapeutic agents, cancer limitation and comparing steps further limit the judicial exceptions within the claim. The steps are recited at such a high level of generality that they amount to insignificant presolution activity, necessary steps for data gathering for anyone who wishes to carry out the required comparing step.  The measuring the ERCC1 isoform 3 mRNA step merely instructs a scientist to use well established, routine and conventional expression analysis techniques to gather data necessary for the comparing.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine of transformation of particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant's invention, and at the time the application was filed, e.g. the routine and conventional techniques of measuring mRNA levels employing the conventional step of amplifying with primers and using one of a list of conventional techniques for assessing expression, for example.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention. For example, Friboulet (2013) teaches measuring ERCC1 isoform 3 (See figure 1).   Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps does not automatically confer eligibility on a claim directed to an abstract idea.  
	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract identifying step using widely used conventional techniques.  
Additionally, the method claims does not result in an inventive concept that transforms the natural phenomenon of the association of mRNA amounts of ERCC1 isoform 3 with therapeutic resistance, and the rejected claims as a whole are not significantly more than the judicial exception upon which they are based.  In the instant case, the rejected claims require only the steps of gathering data related to measuring mRNA of ERCC1 isoform3, and then making a diagnosis or determination based on the measuring amount compared to a predetermined value or to another marker.  Additional elements related to the nature of the sample are not steps that amount to significantly more that the judicial exception.  The claim limitations are general data gathering and analysis methods, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite.  The steps do nothing more than spell out what practitioners already knew—how to detect and analyze mRNA using routine, ordinary techniques.  Nothing is added by identifying the steps to be used in making the detection because those detection techniques were the well-understood, routine, and conventional techniques that a scientist would have thought of when instructed to detect methylation.  Thus, the claim as a whole does not amount to significantly more than the exception itself.   
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on page 10-12 of the response mailed 10/20/21.  The response asserts that claim 3 and claim 24 have been amended and can not be accomplished as a mental process because both affirmatively requires the administration of a specified cancer therapeutics to the patients.  The response points to example 29 of Subject Matter Eligibility Examples.  This response has been reviewed but not found persuasive.  Step (e) in claim 3 and step (d) in claim 24 are not affirmative steps that require administration of a specific cancer therapeutic to patients.  Specifically claim 3 requires adjusting the patients future therapy the recitation of future therapy indicates that it is not occurring in the method but at some point, in the future and future therapy is general and encompasses a watch and watch treatment that does not require any administration of a specific therapeutic to a specification population of patients.  Claim 24 further recites treating the patient with a therapy, the therapy is general and not specific and encompasses a wide range of different therapies and therefor is not a specific therapeutic that is required to be administered. With regard to example 29 of the Subject Matter Eligibility Examples, Claim 1 is eligible because there is no recitation of a judicial exception unlike claim 3 and claim 24 of the instant application which recites a comparing step which encompasses a mental process.  Additionally Claim 2 was not eligible because of the recitation of a law of nature which is not applicable to the instant claims. 
The response further asserts that claim 3 includes step (d) and claim 24 includes step (e) which are particular treatments or prophylaxis for a disease or medical condition.  The response points to MPEP 2106.04(d)(2). In the instant case step (d) of claim 3 and step (e) of claim 24 do not recite any particular treatments, the claims encompass recitation of generic therapy of future treatment (claim 3) or treating (claim 24) which encompasses therapies including active surveillance without any administration of a drug.  MPEP 2106.04 recites examples of treatment that include administration of medication and the like and in order to qualify as treatment limitation the claim limitation must affirmatively recite an action that effects a particular treatment for a disease, in the instant case the recitation of step (d) in claim 3 does not encompass an affirmative action as it recites adjusting the patient future therapy which is not administering a particular therapeutic.  Additionally claim 24 does not recite administration of a particular medication and as such are not particular treatments as required in MPEP 2106.04(d)(2).
The response further asserts that provide an inventive concept and the claimed elements amount to significantly more than the exception itself.  The response asserts that the inventors found that the level of ERCC1 isoform 3 mRNA expression in a cell correlates with resistance to therapeutic agents.  The response asserts that it would have been conventional common sense that isoform 3 of ERCC1 is not involved in development of resistance to therapeutic agents.  The response asserts that the claim utilizes level of ERCC1 isoform  3 mRNA in a sample to continue or initiate treatment which is not well understood, routine, conventional activity in the field.  This response has been reviewed but not found persuasive.  The inventive concept the association of isoform 3 mRNA to treatment response is a judicial exception, a law of nature while applicants may have discovered the association this association is a law of nature and is not patent eligible and the claims do not recite these limitation.  Even arguendo the claim recited the correlation step, the active process step of the claim would be measuring mRNA isoform 3, which is routine in the art to measure mRNA from a liquid sample or tissue sample and measure isoform 3 of ERCC1.   As stated above the claims recite an abstract idea and the additional elements recited within the claim do not integrate the judicial exception into a practical application and do not result in significantly more than the judicial exception, as such the claims are not patent eligible.  For these reasons, and the reasons made of record in the previous office actions, the rejection is maintained.

	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-6, 8-9, 13, 15, 17, 21-28, 32-34, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. (AACR; Cancer Res 2013;73(8 Suppl):Abstract nr 1450, pp 1-5) in view of Li (Oncogene, 2012, 31, p. 2412-2422) and Friboulet (AACR 102nd Aunnual Meeting 2011, Cellular and Molecular Biology, Abstract 3895, pp. 1-5).  This rejection as previously presented and rewritten below. 
Kuhlmann teaches obtaining blood samples for circulating tumor cells before and after chemotherapy with carboplatin by mRNA isolation and gene expression analysis by reverse transcription and multiplex RT-PCR for EpCAM and ERCC1 in patients with ovarian cancer (claims 5-6, 8, 17, 25-28, 34).  Kuhlman teaches RT-PCR of EpCAM and ERCC1 and cut-off values of transcripts (claims 13, 15, 23, 28, 32-34, 40).  Kuhlmann teaches ERCC1 might sever as a valuable biomarker for monitoring disease for possible change in treatment. Kuhlmann does not teach analysis of ERCC1 isoform 3.
Li teaches cells become resistant through enhanced ability to remove DNA adducts and teaches elevated expression of DNA repair genes.  Li teaches high ERCC1 expression is associated with inferior outcome following platinum-based chemotherapy in a number of solid tumors including ovarian and non-small cell lung cancer (see pg. 2413).  Li further teaches a larger transcript of ERCC1 is involved in cisplatin induction (see pg. 2417-2418). 
Friboulet teaches 5 isoforms of ERCC1 were detected at mRNA level both in cancer cell lines and patient tissues.  Friboulet teaches isoform 201 (isoform3) was observed in all tumor tissues compared to normal counterparts (see results).  Friboulet teaches isoform 201 is unable to remove cisplatin adducts and teaches that DNA adduct repair efficiency is directly correlated with chemosensitivity (see results).  
Given the prior art teaches ERCC1 expression is associated with platinum based chemotherapy resistance, teaches ERCC1 isoforms in tumor samples and detection of ERCC1 transcripts in circulating tumor cells, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include analysis of ERCC1 isoforms in circulating tumor cells as taught by Kuhlmann because Kuhlmann teaches increased ERCC1 in circulating tumor cells from ovarian cancer and treatment with carboplatinum, Li teaches increased expression of ERCC1 in ovarian cancer is associated with platinum based resistance and teaches alternative transcripts associated with platinum based therapy resistance and Friboulet teaches isoform 201 is expressed in tumor cells and associated with chemosensitivity.  The skilled artisan would have been motivated to include analysis of circulating tumor cells of ERCC1 isoform 3, because Kuhlman teaches measuring ERCC1 transcripts in circulating tumor cells and teaches enrichment using EPCAM epithelial marker. Li teaches platinum based resistance in ovarian and lung cancer with increased ERCC1 expression and Friboulet teaches detection of ERCC1 isoform transcripts, including isoform 3 in tumor samples.  Additionally the skilled artisan would have a reasonable expectation of success that isoform 3 transcript  can be tested in additional cancer samples including circulating tumor cells from patients treated with platinum based chemotherapy because Kuhlman teaches analysis of ERCC1 transcript detecting in circulating tumor cells before and after chemotherapy treatment.  The skilled artisan would have further been motivated to include analysis of epithelial marker, EPCAM in the analysis of ERCC1 isoform 3 transcript in CTC because Kuhlman teaches enrichment and analysis of EPCAM in CTC for ERCC1 transcript and include analysis of EPCAM before or after ERCC1 analysis, as it would have been within the skill of the ordinary artisan to thereby optimize experimental conditions and maximize experimental results.  
Response to Arguments
The response traverses the rejection on pages 11-12 of the remarks mailed 12/15/2020.  The response asserts that the claims are directed to affirmative cancer treatment therapies that utilize the level of ERCC1 isoform 3 expression  to determine whether to continue administering or adjusting to a different therapy.  As addressed in the previously the claims do not require administer a specific or particular different therapy and encompass any number of therapies including active surveillance which would require no administration of a drug.  Therefore, as addressed in the rejection above, it would have been obvious to include analysis of ERCC1 isoforms in CTC as taught by Kuhlmann because Kuhlmann teaches increased ERCC1 in CTC in ovarian cancer and treatment with carboplatinum and suggests ERCC1 may be a biomarker for changes to therapy in ovarian cancer, Li teaches increased expression of ERCC1 in ovarian cancer and teaches increased expression of ERCC1 is associated with platinum therapy based resistance, and Friboult teaches expression of ERCC1 includes isoforms of ERCC1 including isoform 3 in tumor cells and associated with chemosensitivity.  
The response further asserts that Kulman does not teach or suggest analysis of ERCC1 isoform 3. Friboulet teaches increase in isoform 2 observed in all tumor tissues compared to normal counterparts and fails to teach or suggest relationship between isoform 201 and platinum based cancer therapeutic agent.  The response further asserts that Li and Friboulet teach that isoform 3 is not involved in development of resistance to therapeutic agents.  The response asserts that Friboulet teaches isoform 201 is unable to remove cisplatin adducts and Li teaches that cells can become resistant through enhanced ability to remove DNA adducts. The response asserts that Friboulet teaches isoform 201 is not involved in the development of resistance to therapeutic agents and would not be obvious to utilize the level of ERCC1 isoform 3 as an index to determine whether to continue or initiate the treatment of a patient.   The response asserts that it would not be obvious to utilize the level of ERCC1 isoform 3 mRNA expression to determine whether to continue or initiate treatment with platinum based cancer therapeutic agent. This response has been thoroughly reviewed but not found persuasive.  As addressed previously,  while Kuhlman states no association between clinically defined platinum resistant and ERCC1 positivity was observed, Kuhlmann teaches treatment with carboplatinum and concludes that implementing ERCC1 expression in CTC analysis of ovarian cancer patients may identify a subgroup of ovarian cancer patients with worse prognosis and ERCC1 might serve as a valuable biomarker for monitoring the disease to possibly change treatment in case of ERCC1 persistent CTC.  Kuhlmann teaches that ERCC1 expression in CTC is detected in ovarian cancer patients and teaches it might be a valuable biomarker for monitoring disease for possible change.  This teaching coupled with teaching in the art with regard to ERCC1 expression associated with platinum resistance, as taught by Li and Friboult teaches ERCC1 isoforms in cancer, it would have been obvious to the ordinary artisan to include analysis of ERCC1 isoforms in patients treated with platinum based therapeutic agents to determine platinum resistance as Li teaches ERCC1 is associated with platinum resistance and Frioboult discloses different ERCC1 isoforms measured.  Further it was known in the art, as taught by Li, that high ERCC1 expression has been associated with inferior outcome following platinum based chemotherapy including ovarian cancer and has been shown to enhance ERCC1 expression (see pg. 2413, 1st column).  The teaching of Kuhlmann does not teach away but provides additional suggestion, expectation and motivation to measure expression of isoforms of ERCC1 in CTC for platinum resistance because Kuhlmann teaches measuring ERCC1 in CTC in ovarian cancer and teaches ERCC1 might serve as a valuable biomarker for possible change in treatment, which provides motivation and suggestion and the teachings of Li and Frioboulet provide a reasonable expectation of success that expression levels of ERCC1 isoform 3 could be measured in CTC and would be indicative of platinum based chemotherapy resistance because Li teaches ERCC1 expression is elevated in ovarian cancer and platinum therapy resistance and Frioboult teaches detecting ERCC1 isoforms expression in cancer.  Therefore, as addressed in the rejection above, it would have been obvious to include analysis of ERCC1 isoforms in CTC as taught by Kuhlmann because Kuhlmann teaches increased ERCC1 in CTC in ovarian cancer and suggests ERCC1 may be a biomarker for initiating, changing or continuing therapy with a platinum based cancer in ovarian cancer, Li teaches increased expression of ERCC1 in ovarian cancer and teaches increased expression of ERCC1 is associated with platinum therapy based resistance, and Friboult teaches expression of ERCC1 includes isoforms of ERCC1 including isoform 3 in tumor cells and associated with chemosensitivity.  For these reasons and reasons of record the rejection is maintained.   
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached M/W/F from 6-8am and 4pm-8pm and Th from 12-2pm and 4-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634